Clark, Judge.
Defendant was indicted for burglary on July 9,1975. He had been arrested and incarcerated on March 28,1975. Prior to his arraignment on July 14, defendant filed a motion to dismiss the indictment on the ground that the state had failed to conduct a commitment hearing although requested in March. The trial court then ordered that a commitment hearing be held on the next day, July 15. At the conclusion of the committal hearing, the trial court denied defendant’s motion to dismiss. Following his trial and conviction, defendant brought the instant appeal. Error is enumerated upon the overruling of defendant’s motion to dismiss and the failure to record or prepare an abstract of the evidence presented at the commitment hearing. Held:
1. Inasmuch as defendant was granted a commitment hearing, the failure to conduct such a hearing prior to defendant’s motion to dismiss the indictment cannot constitute harmful error. Moreover, a reversal of the judgment would not be warranted even if no commitment hearing had ever been held according to the recent decision of State v. Middlebrooks, 236 Ga. 52, 55 (222 SE2d 343). Our Supreme Court concluded "We hold that a preliminary hearing is not a required step in a felony prosecution and that once an indictment is obtained there is no judicial oversight or review of the decision to prosecute because of any failure to hold a commitment hearing. Finally, in no event will we overturn a conviction on a direct appeal or on collateral attack because a commitment hearing was denied appellant.”
It follows that the trial court did not err in overruling defendant’s motion to dismiss the indictment on the above ground.
2. In defendant’s remaining enumeration, he asserts that the failure to prepare an abstract of the commitment hearing requires a reversal of the judgment. Contrary to defendant’s contention, it has been held that "[t]here is no provision of our law for furnishing to the accused the abstract of evidence made at the committal hearing.” *469Brown v. State, 223 Ga. 76 (9) (153 SE2d 709). This enumeration is therefore without merit.
Submitted April 5, 1976
Decided April 23, 1976.
Michael A. Sherling, for appellant.
H. Lamar Cole, District Attorney, Robert Blevins Royce, Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., concurs. Stolz, J., concurs in the judgment of affirmance with opinion.